DETAILED ACTION
Claims 1-27 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is objected to because not all units in Tables 1 and 3-4 are in metric.  See, for example, fruit weight.

Claim Objections
Claims 15, 20 and 23 are objected to because of the following informalities:  
In claims 15 and 20, line 2, --, said method-- or --, the method-- should be inserted after “WTL0088”.
In claim 23, in line 1, --, said method-- or --, the method-- should be inserted after “program”, and in line 5, a comma should be inserted after “transformation”.  
Applicant is advised that should certain claims be found allowable, other claims will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The duplicate claims are as follows:
Claim 10 is a substantial duplicate of claim 1.  Claim 1 is drawn to a seed of inbred watermelon line WTL0088.  Claim 10 is drawn to a seed produced by selfing a plant of inbred watermelon line WTL0088.  As watermelon line WTL0088 is inbred, the seed produced by selfing it will be identical to seed of inbred watermelon line WTL0088.  Thus, claim 10 claims the same subject matter and same scope as claim 1.
Claims 3 and 11 are substantial duplicates of claim 2.  Claim 2 is drawn to a watermelon plant, or part thereof, produced from the seed of claim 1, which is drawn to a seed of inbred watermelon line WTL0088;  thus claim 2 is drawn to a watermelon plant, or part thereof, of inbred watermelon line WTL0088.  Claim 3 is also drawn to a watermelon plant, or part thereof, of inbred watermelon line WTL0088, and thus claims the same subject matter and same scope as claim 2.  Claim 11 is drawn to a watermelon plant, or part thereof, grown from the seed of claim 10.  As claim 10 produces seed of inbred watermelon line WTL0088, as discussed above, the plant, and part thereof, grown from it will be a watermelon plant, or part thereof, of inbred watermelon line WTL0088.  Thus, claim 11 claims the same subject matter and same scope as claim 2.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-27 require seed of inbred watermelon line WTL0088, and claims 18-19 also require seed of inbred watermelon line WDL0090. 
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  
It is noted that Applicant intends to deposit seeds for WTL0088 and WDL0090 at the NCMA (¶113, 115), but there is no indication that the seeds have been deposited.  
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit, meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification, and the deposit numbers WTL0088 and WDL0090 should be added to the claims.  See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.  

Claims 13-14 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 is drawn to a watermelon plant produced by backcrossing into WTL0088 plants a desired trait.   Even though the plants have the desired trait and physiological and morphological characteristics of WTL0088, not all other physiological and morphological characteristics of WTL0088 are required and the plant can have any number of desired traits.  Claim 14 limits at least one of those desired traits to those in a list.
Claim 26 is drawn to a watermelon plant produced by editing the genome of WTL0088.  The plants encompass those with any number of gene edits.
Thus, the plants claimed in claims 13-14 and 26 can have any number of traits, and therefore genomic, differences from WTL0088.  
The claims do not require any structural element, although a tetraploid genome is assumed.
 The only species described in the specification are WTL0088, WTL0091, and WTL0089.  As the specification provides no breeding history for these watermelon plants, it is unclear how representative they are of the full scope of claimed watermelon plants.  If they are related, then they only represent as small corner of the claimed genus, and one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.”
Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, these plants are insufficient to describe the claimed genus. 
Hence, Applicant has not, in fact, described watermelon plants having any number of traits, and therefore genomic, differences from WTL0088 over the full scope of the claims, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claims 1, 3, and 12 are indefinite in their recitation of “NCMA No. ______” because the despot number is missing.  Thus, it is unclear to which deposit the claims refer.   
Claims 1, 3, 5, 12, 11-17, 20, 22, and 25 are indefinite in their recitation of “WTL0088”, claim 18 is indefinite in its recitation of “WDL0090”, and claim 19 is indefinite in its recitation of “XWT8009”.’
Claim 12, line 9, is indefinite for its recitation “ and of the …”.  A word or words appear to be missing.
Claim 24 is indefinite in its recitation of the methods of mutagensis.  The methods listed are not methods at all;  temperature, storage conditions, radiation, mutagens are not methods, but are things are environmental conditions.  It is thus unclear what mutagensis methods are intended and encompassed by the claim.
Claim 25 is indefinite in its recitation of the methods of genome editing.  The methods listed are not methods at all;  they are, instead, enzymes.  It is thus unclear what genome editing methods are intended and encompassed by the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 13 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juarez (2018, US 10,098,297) taken with the evidence of Juarez (2015a, US 9,066,477), Juarez (2015b, US 9,066,478), Juarez (2015c, US 9,066,482), Bernier (2017, US 9,848,548), Chang (2018/0139920) and Chang (2019/0343063).
This analysis is based on the non-environmentally affected traits in watermelon. These were determined from the descriptions of characteristics of watermelon variety TML-11-1434 as reported in US 9066477, US 9066478, US 9066482, and US 9848548 and watermelon variety Pixie as reported in PGPub 2018/0139920 and PGPub 2019/0343063 (Appendix A). Only the characteristics listed in bold in Appendix A are not affected by environmental conditions. These are ploidy, sex form, intensity of cotyledon green color, leaf lobing, leaf dorsal surface pubescence, leaf ventral surface pubescence, color of leaf blade veins, degree of leaf lobing, leaf blade blistering, flower color at a gross level, time of female flowering, mature fruit shape, depression at fruit apex, waxy layer of fruit, rind texture, thickness of fruit pericarp, flesh texture, main color of fruit flesh, and ground color of seed testa. The instant application only described a subset of these for WTL0088: ploidy, sex form, leaf lobing, leaf dorsal and ventral surface pubescence, mature fruit shape, rind and flesh textures, and main color of fruit flesh.
Juarez teaches a watermelon plant that shares all of the same the same nonenvironmentally affected traits as WTL0088 except fruit color;  the plants both are tetraploid, monoecious, and have lobed leaves, leaf dorsal and ventral surface pubescence, round mature fruit shape, tough rind texture, and crisp flesh textures.  The plant thus appears to be a plant produced by backcrossing at least one desired trait (fruit color) into WTL0088 and/or applying plant breeding techniques to WTL0088.
Claims 1-17 and 20-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinkade et al (14 April 2020, US 10,617,081) taken with the evidence of Juarez (2015a, US 9,066,477), Juarez (2015b, US 9,066,478), Juarez (2015c, US 9,066,482), Bernier (2017, US 9,848,548), Chang (2018/0139920) and Chang (2019/0343063).
This analysis is based on the non-environmentally affected traits in watermelon. These were determined from the descriptions of characteristics of watermelon variety TML-11-1434 as reported in US 9066477, US 9066478, US 9066482, and US 9848548 and watermelon variety Pixie as reported in PGPub 2018/0139920 and PGPub 2019/0343063 (Appendix A). Only the characteristics listed in bold in Appendix A are not affected by environmental conditions. These are ploidy, sex form, intensity of cotyledon green color, leaf lobing, leaf dorsal surface pubescence, leaf ventral surface pubescence, color of leaf blade veins, degree of leaf lobing, leaf blade blistering, flower color at a gross level, time of female flowering, mature fruit shape, depression at fruit apex, waxy layer of fruit, rind texture, thickness of fruit pericarp, flesh texture, main color of fruit flesh, and ground color of seed testa. The instant application only described a subset of these for WTL0088: ploidy, sex form, leaf lobing, leaf dorsal and ventral surface pubescence, mature fruit shape, rind and flesh textures, main color of fruit flesh, and Fusarium race 1 resistance.
Watermelon line 51WA009 and the instant plant share the same nonenvironmentally affected traits:  they both are tetraploid, monoecious, and have lobed leaves, leaf dorsal and ventral surface pubescence, round mature fruit shape, tough rind texture, crisp flesh textures, and deep red fruit flesh.  Thus, 51WA009 appears to anticipate the instant plant.
Kinkade et al teach plants, plant parts, and seeds of 51WA009 (claims 1-2), tissue cultures made from those plant parts (claim 6), plants with all the morphological and physiological characteristics of 51WA009 (claims 3-4), a method of producing 51WA009 with itself or another plant and plants and seeds thereby produced (claims 9-11;  column 5, lines 17-41; column 6, lines 32-58), a method of introducing a desired trait, including male sterility, herbicide, disease pest, and stress resistance and modified carbohydrate metabolism, into the plant and plants thereby produced (claims 18-24, 7-8; column 5, lines 57-67;  column 6, line 66 to column 7, line 8), methods comprising crossing 51WA009 with diploid and tetraploid plants (claims 24-29), methods comprising regenerate watermelon plant from tissues of the plant (column 8, lines 17-28;  column 14, line 37, to column 14, line 13); a method comprising applying editing the genome of the plant (column 10, lines 24-52), and a method comprising applying plant breeding techniques, including crossing, mutation breeding, backcrossing, transformation, marker enhanced breeding, and doubled haploid production, to the plant (column 18, line 3, to column 20, line 44).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of copending Application No. 17/130,750. Although the claims at issue are not identical, they are not patentably distinct from each other.
Both applications claim a method comprising crossing WTL0088 as a female parent with the male parent WDL0090, and allowing seed to form.  Both applications also claim a method comprising crossing WTL0088 as a female parent with the male parent WDL0090, allowing seed to form, sowing said seed, and goring it to yield the hybrid watermelon plant XWT8009.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming seed of plant varieties “WTL0088” and “WDL0090”, but the instant specification is silent about what starting materials and methods were used to produce plant varieties “WTL0088” and “WDL0090”.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of “WTL0088” and “WDL0090”.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding methods used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plants were chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plants should be set forth.
ii)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  If any part of the response is marked DO NOT SCAN, Applicant is reminded that a cover letter, not so marked, is to be included.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662